UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 21, 2014 AJS BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Maryland 000-55083 90-1022599 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 14757 South Cicero Avenue, Midlothian, Illinois (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(708) 687-7400 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 21, 2014, the stockholders of AJS Bancorp, Inc. (the “Company”) approved the Company’s 2014 Equity Incentive Plan (the “Plan”), which provides for the grant of stock-based awards to officers, employees and directors of the Company and A.J. Smith Federal Savings Bank. A description of the material terms of the Plan is contained in the Company’s definitive proxy statement for the Annual Meeting of Stockholders filed with the Securities and Exchange Commission on April 10, 2014. A copy of the Plan is being filed as Exhibit 10.1. Item 5.07Submission of Matters to a Vote of Security Holders The Annual Meeting of Stockholders was held on May 21, 2014.The matters listed below were submitted to a vote of the stockholders through the solicitation of proxies, and the proposals are described in detail in the Company’s Proxy Statement filed with the Securities and Exchange Commission on April 10, 2014.The final results of the stockholder votes are as follows: 1. Election of a director for a three-year term. For Withheld Broker Non-Votes Roger L. Aurelio 2. The approval of the AJS Bancorp, Inc. 2014 Equity Incentive Plan For Against Abstain Broker Non-Vote 3. The ratification of the appointment of Crowe Horwath LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2014. For Against Abstain Broker Non-Vote — Item 9.01Financial Statements and Exhibits (a) No financial statements of businesses acquired are required. (b) No pro forma financial information is required. (c) Not Applicable. (d) Exhibits. AJS Bancorp, Inc. 2014 Equity Incentive Plan (incorporated by reference to Appendix A to the proxy statement for the Annual Meeting of Stockholders filed with the Securities and Exchange Commission on April 10, 2014 (file no. 000-55083)) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AJS BANCORP, INC. (Registrant) DATE: May 21, 2014 By: /s/ Emily Lane Emily Lane Chief Financial Officer
